03/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0018



                                 No. DA 19-0018


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BJORN MARTIN HAYES FETVEIT,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including May 29, 2020, within which to prepare, serve, and file the

State’s response.




MP                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            March 20 2020